Douglas, J.
Appellant contends that the court of appeals erred in denying her request for a writ of mandamus. Specifically, appellant asserts that SERS *282abused its discretion in denying her application for disability retirement benefits. For the reasons that follow, we affirm the judgment of the court of appeals.
In her first proposition of law, appellant contends that the only physician competent to adequately assess her condition was her treating physician, Dr. Codispoti, and that SERS abused its discretion in not relying, exclusively, on the findings of Codispoti in determining whether she was entitled to disability retirement benefits. In this regard, appellant asserts that Dr. Hutzler should not have been selected by SERS to conduct an examination of her and that SERS abused its discretion in relying on Hutzler’s findings that she could adequately perform her duties as a school bus driver. We disagree.
Appellant’s contentions are clearly contrary to the express terms of R.C. 3309.39(C). This statute provides:
“Medical examination of a member who has applied for a disability benefit shall be conducted by a competent disinterested physician or physicians selected by the retirement board to determine whether the member is mentally or physically incapacitated for the performance of the member’s last assigned primary duty as an employee by a disabling condition either permanent or presumed to be permanent for twelve continuous months following the filing of an application. * * * » (Emphasis added.)
Pursuant to R.C. 3309.39(C), Hutzler conducted an examination of appellant on behalf of SERS. The parties in this case stipulated that Hutzler was “competent to diagnose, treat, and advise on matters regarding psychiatric disorders, including clinical depression.” The parties further stipulated that “Dr. Hutzler conducted a thorough examination and evaluation of [appellant’s] condition, and determined that [appellant] was not incapacitated from the performance of her job duties as a school bus driver.” The findings of both Hutzler and Codispoti were reviewed by SERS. SERS determined that appellant was not disabled from performing her job duties and, subsequently, denied appellant’s application for retirement disability benefits.
Clearly, appellant is incorrect in suggesting that SERS abused its discretion in selecting Hutzler to examine appellant. In selecting Hutzler, SERS complied with the required procedures set forth in R.C. 3309.39(C). SERS selected a competent, disinterested physician to examine appellant. SERS had no duty to rely exclusively on the findings of Codispoti. R.C. 3309.39(C) does not require that SERS consider only the findings of the member’s treating physician. See, e.g., State ex rel. McMaster v. School Emp. Retirement Sys. (1994), 69 Ohio St.3d 130, 630 N.E.2d 701, wherein SERS considered reports of nontreating physicians who conducted examinations of the applicant on behalf of SERS in denying retirement disability benefits.
*283Additionally, we also note that even if SERS had relied exclusively on Codispoti’s findings, there was no evidence in the record before the court of appeals that Codispoti concluded that appellant was disabled to the extent that she was incapacitated from performing her duties as a school bus driver. The parties in this case stipulated the evidence to be considered by the court of appeals. With respect to Codispoti, the parties stipulated that the doctor was competent to diagnose, treat and report on matters involving psychiatric disorders, that she determined appellant suffered from clinical depression, and that the doctor prescribed Prozac and Desyrel as part of appellant’s treatment. The record does not contain any findings submitted on appellant’s behalf by Codispoti regarding whether appellant was incapacitated from performing her job duties as a school bus driver.4 In fact, the only evidence before the court of appeals supports SERS’s denial of disability benefits. Appellant stipulated that the medications prescribed by her treating physician controlled her condition and allowed her to function adequately as a school bus driver.
Accordingly, we find that SERS did not abuse its discretion in selecting Hutzler to perform the examination of appellant as required by R.C. 3309.39(C). We also find that SERS, in denying appellant’s application for disability retirement benefits, acted properly in relying upon the findings of Hutzler and in choosing not to rely exclusively on the findings of Codispoti.
In her second proposition of law, appellant contends that the determination of whether a disability interferes with a school bus driver’s ability to perform his or her job lies solely within the province of the State Board of Education, not SERS. Appellant suggests that a school bus driver who is medically disqualified from driving a school bus pursuant to former R.C. 3327.10 qualifies, automatically, for disability retirement benefits under R.C. 3309.39. Again, we disagree.
Former R.C. 3327.10(A) provided:
“No person shall be employed as driver of a school bus * * * owned and operated by any school district * * * in this state, who has not received a certificate * * * certifying that such person is at least eighteen years of age and is of good moral character and is qualified physically and otherwise for such position. The county board or the superintendent * * * shall provide for an annual physical examination that conforms with rules adopted by the state board *284of education of each driver to ascertain his physical fitness for such employment. * * * ” (Emphasis added.) 143 Ohio Laws, Part III, 4725-4726.
In this case, the parties stipulated that appellant was disqualified from driving a school bus by the county health department because her prescribed medications were of the type of drugs set forth in Ohio Adm.Code 3301-83-07(E)(12).5 Appellant argues that because she was disqualified from driving a school bus pursuant to Ohio Adm.Code 3301-83-07(E)(12), she is automatically entitled to disability retirement benefits from SERS. However, pursuant to R.C. 3309.39, the determination of whether a member of SERS is entitled to disability benefits rests solely within the province of SERS. See McMaster, 69 Ohio St.3d at 133, 630 N.E.2d at 704, and Fair v. School Employees Retirement System, 53 Ohio St.2d 118, 7 O.O.3d 192, 372 N.E.2d 814, syllabus. See, also, Buchter, Hastings, Sheeran & Stype, Ohio School Law (1995-1996) 408-409, T 22.14 (A school bus driver who is disqualified medically under R.C. 3327.10 does not automatically qualify for disability benefits under R.C. 3309.39.).
In Fair, a school bus driver and member of SERS was disqualified from his job by the Mahoning County Board of Education because of a regulation that precluded persons with diabetes from being school bus drivers. The driver applied for disability retirement benefits with SERS. SERS determined that the driver was not disabled from the performance of his duties and, accordingly, denied the driver’s application for benefits. The driver then initiated a suit against SERS, claiming that he was entitled to disability retirement benefits as a matter of law. The trial court and the court of appeals ruled in favor of the driver. On appeal, we reversed the judgment of the court of appeals and held that the driver was not entitled to benefits because the regulation promulgated pursuant to former R.C. 3327.10 was not controlling on SERS’s determination whether a member was entitled to disability retirement benefits. Specifically, in reversing the judgment of the court of appeals, we stated:
“[I]t is evident that the role assigned the retirement board in determining eligibility for disability retirement is much broader than that which the Court of Appeals would allow. Not only does the statute [former R.C. 3309.39] provide that the retirement board determine whether a member of the retirement system is afflicted with a disease or physical impairment, but also whether such condition will prevent the person from satisfactorily performing his assigned job duties. *285Nowhere does this court find that, for purposes of determining eligibility for disability retirement, the employer (in this cause the State Board of Education) has the authority to determine the latter.
“In support of their holding that the regulation of the State Board of Education is controlling, the lower courts cite R.C. 3327.10 which grants authority to the state board to promulgate regulations establishing the physical and other qualifications of school bus drivers throughout this state. Although the above statutory provision supports the action of the state board in promulgating the regulation prohibiting persons afflicted with diabetes from employment as school bus drivers, this court cannot find any support for the proposition that a regulation promulgated pursuant to the provision is binding on determinations of the retirement board concerning eligibility of a member of the retirement system for disability retirement.” (Emphasis added; footnote omitted.) Id., 53 Ohio St.2d at 120-121, 7 O.O.3d at 194, 372 N.E.2d at 815-816.
Appellant also suggests that Fair should be overruled because R.C. 3327.10(A) is more specific and was enacted after R.C. 3309.39. Therefore, appellant claims, regulations promulgated pursuant to R.C. 3327.10(A) should control SERS’s decisions whether an applicant is entitled to disability benefits. However, we believe that Fair was correctly decided. We concluded in Fair, and we continue to adhere to the position today, that regulations promulgated pursuant to R.C. 3327.10(A) are not binding on SERS. R.C. 3327.10 and 3309.39 are entirely separate statutory pronouncements. They do not refer to the same subject matter. R.C. 3327.10 deals with qualifications of school bus drivers, whereas R.C. 3309.39 governs disability coverage for members of SERS.
Appellant further suggests that Fair is simply unfair. Appellant cites former Justice Locher’s dissenting opinion in Fair, claiming that a finding by this court that she is entitled to disability benefits would remove applicants that are in this type of situation from the “ ‘perpetually revolving door of bureaucratic confusion.’ ” Id. at 122, 7 O.O.3d at 195, 372 N.E.2d at 816.
We are aware that our decision today may appear to some to be inequitable. However, while it may be tempting to decide this case on subjective principles of equity and fundamental fairness, this court has a greater obligation to follow the law. See In re Adoption of Zschach (1996), 75 Ohio St.3d 648, 664, 665 N.E.2d 1070, 1082 (Pfeifer, J., dissenting) (“Unlike Solomon, today’s judges cannot base their decisions only on fundamental fairness.”).
The plain language of R.C. 3327.10(A) and 3309.39 supports this court’s position in Fair, 53 Ohio St.2d at 121, 7 O.O.3d at 194, 372 N.E.2d at 816: “To hold that regulations promulgated by the state board pursuant to R.C. 3327.10(A) are binding on the School Employees Retirement System would not only lack a statutory base, but also would place the determination of eligibility for disability *286retirement within the province of an agency having no responsibilities whatsoever for the administration and control of the retirement funds. Such a result clearly does not comport with the scheme created by the General Assembly which established a separate and independent agency to oversee and manage the school employees retirement funds under R.C. Chapter 3309.”
Based on the foregoing, we find that SERS properly concluded that appellant was not entitled to disability retirement benefits. Therefore, we affirm the judgment of the court of appeals denying the writ.

Judgment affirmed.

Moyer, C.J., Cook and Stratton, JJ., concur.
Stratton, J., concurs separately.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.

. The appendix to appellant’s brief before this court contains two reports issued by Codispoti. The court of appeals, however, did not have the benefit of either report. Thus, as a reviewing court, this court will not add matter to the record that was not part of the proceedings before the lower court. See, e.g., State ex rel. Fogle v. Steiner (1995), 74 Ohio St.3d 158, 162, 656 N.E.2d 1288, 1293, quoting State v. Ishmail (1978), 54 Ohio St.2d 402, 8 O.O.3d 405, 377 N.E.2d 500, paragraph one of the syllabus (“ ‘A reviewing court cannot add matter to the record before it, which was not part of the trial court’s proceedings, and then decide the appeal on the basis of the new matter.’ ”).


. Ohio Adm.Code 3301-83-07(E)(12) provides:
“A person may be certified by the appointed examiner as physically qualified to operate a school bus if the person:
l( ‡ ‡ 4;
“Has no current clinical record of use of amphetamines, amphetamine-like derivatives, narcotic, psychotropic, or any habit-forming drug.”